           Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 1 of 10




              INSTRUCTIONS FOR PRISONERS SEEKING TO FILE
          A CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. § 1983

       You must comply with the following instructions before the Clerk will file your Complaint

Local Rule CR 103, Local Rules for the Western District of Washington, requires you to submit your
Complaint on the form furnished by the Court (a § 1983 form is attached). The clerk will upload the
complaint to the docket and make copies of it for service upon the defendant(s). Plaintiff should keep a
copy of the complaint for his or her own records; the clerk will not routinely return a copy of the complaint
to plaintiff.

You must submit either the full $400.00 filing fee or a completed in forma pauperis application, including
a certified copy of your prisoner account. Carefully read the information sheet for prisoners seeking leave
to proceed in forma pauperis (without prepayment of the entire filing fee).

You may bring your Complaint to the United States District Court for the Western District of Washington
only if one or more of the named defendants is located within this district, or if your claim arose from this
district. If you have more than one claim, you must file a separate complaint for each claim unless they
are related to the same incident or issue.

Your Complaint must be legibly handwritten or typed. NOTE: DO NOT WRITE ON THE BACK OF
ANY OF THE PAGES OF THE COMPLAINT; any writing on the back of any page might not be
considered by the Court. If you need additional space to answer any question(s), you may attach additional
pages.

You are required to state facts in support of each claim. Describe how each named defendant violated
your civil rights and when the violation occurred. You must sign the complaint.

You must keep the Clerk of the Court informed of any change of address. If you fail to do so, the Clerk
cannot be responsible for your failure to receive Court Orders. This also could result in the dismissal of
your suit.

                                                               If your claim arose in Clallam, Clark,
  If your claim arose in King, Snohomish,
                                                               Cowlitz, Grays Harbor, Jefferson, Kitsap,
  Skagit, Whatcom or Island Counties,
                                                               Lewis, Mason, Pacific, Pierce, Skamania,
  mail your completed forms, the
                                                               Thurston, or Wahkiakum Counties, mail
  originals and all copies to:
                                                               your completed forms, the originals and all
                                                               copies to:
          Clerk, U.S. District Court
          700 Stewart Street, Suite 2310                               Clerk, U.S. District Court
          Seattle WA 98101-1271                                        1717 Pacific Ave, Room 3100
                                                                       Tacoma WA 98402



NOTE: If you are housed at a Department of Corrections facility subject to the Prisoner Electronic Filing
Initiative pursuant to General Orders 02-15 and 06-16, you may fulfill this mailing requirement by submitting
your documents to the appropriate person at your facility who will transmit your documents electronically to the
U.S. District Court. Your facility will receive any documents filed in your case electronically on your behalf.
            Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 2 of 10
Rev. 3/19



                      UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON


Martin Stanley Ivie
Plaintiff’s full name and prisoner number

                                     Plaintiff,

v.                                                    Case No. 3:20-cv-05389-BHS-DWC
                                                             (leave blank – for court staff only)

                                                                **AMENDED**
                                                             PRISONER CIVIL RIGHTS
                                                                  COMPLAINT

Defendant’s/defendants’ full name(s)

                                Defendant(s).                         Jury Demand?
                                                                          □ Yes
(If you cannot fit all of the defendants’ names                           □ No
in the space provided, please write “see
attached” in the space above and attach
additional sheets of paper, as necessary, with
the full list of names. The names listed here
must be identical to those in Section II. Do not
include addresses here. Individuals whose
names are not included in this section will
not be considered defendants in this action.)


                                            WARNINGS

1.      Do not use this form if you are challenging the validity of your criminal conviction or
your criminal sentence. If you are challenging your conviction or sentence, or if you are seeking
restoration of good-time credits that would shorten your sentence, you must file a Petition for
Writ of Habeas Corpus. If you use this form to challenge your conviction or sentence, you risk
having your claim dismissed. Separate forms are available for filing a habeas petition.

2.      Under the Prison Litigation Reform Act (“PLRA”), you are required to exhaust all
remedies in your institution’s grievance system that are available to you before filing suit. This
generally means that you must file a grievance and, if it is denied, appeal it through all available
levels of review. Your case may be dismissed if you fail to exhaust administrative remedies,
unless the administrative grievance process was not “available” to you within the meaning of the
PLRA. You are not required to plead or show that you have exhausted your claim in this
complaint.

                                                                                         Page 1 of 9
           Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 3 of 10




3.       Please review your complaint carefully before filing. If your case is dismissed, it may
affect your ability to file future civil actions while incarcerated without prepaying the full filing
fee. Under the PLRA, a prisoner who has had three or more civil actions or appeals dismissed as
frivolous, malicious, or for failure to state a claim cannot file a new action without first paying
the full filing fee, unless the prisoner is in imminent danger of serious bodily injury.

4.      Under Federal Rule of Civil Procedure 5.2, papers filed with the court, including exhibits
or attachments to a complaint, may not contain certain information, which must be modified as
follows:
         Do not include:                            Instead, use:
         • a full social security number             the last four digits
         • a full birth date                         the birth year
         • the full name of a minor                  the minor’s initials
         • a complete financial account number  the last four digits

5.      You may, but do not need to, send exhibits, affidavits, grievances, witness statements, or
any other materials to the Clerk’s Office with this complaint. Any documents you submit must
relate directly to the claims you raise in this lawsuit. They will become part of the court record
and will not be returned to you.


I.        PLAINTIFF INFORMATION


     Name (Last, First, MI)                                                 Aliases/Former Names


     Prisoner ID #


     Place of Detention


     Institutional Address


     County, City                               State                       Zip Code

     Indicate your status:

     ☐     Pretrial detainee                            ☐   Convicted and sentenced state prisoner
     ☐     Civilly committed detainee                   ☐   Convicted and sentenced federal prisoner
     ☐     Immigration detainee




                                                                                         Page 2 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 4 of 10




II.    DEFENDANT INFORMATION

Please list the following information for each defendant. If the correct information is not
provided, it could delay or prevent service of the complaint. Make sure that the defendant(s)
listed below are identical to those contained in the caption on the first page of the complaint.
Attach additional sheets of paper as necessary.

Defendant 1:
                 Name (Last, First)


                 Current Job Title


                 Current Work Address


                 County, City                          State                  Zip Code

Defendant 2:
                 Name (Last, First)


                 Current Job Title


                 Current Work Address


                 County, City                          State                  Zip Code

Defendant 3:
                 Name (Last, First)


                 Current Job Title


                 Current Work Address


                 County, City                          State                  Zip Code



                                                                                         Page 3 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 5 of 10




III.   STATEMENT OF CLAIM(S)

In this section, you must explain what you believe each defendant did to violate your civil rights,
and if you know, identify the federal statutory or constitutional right you believe was violated.

If you believe the defendant(s) violated your civil rights in more than one way, explain each
violation under a different count. For example, if you believe you received constitutionally
inadequate medical care and your religious rights were substantially burdened, include one
claim under “Count I” (i.e., medical) and the other claim under “Count II” (i.e., religion).

Number your paragraphs. For example, in Count I, paragraphs should be numbered 1.1, 1.2,
1.3, etc., and in Count II, paragraphs should be numbered 2.1, 2.2, 2.3, etc. The first two
paragraphs of each Count have been numbered for you.

If you have more than three counts, attach additional pages and follow the same format for each
count.

If you attach documents to support the facts of your claim(s), you must specify which portion of
the document(s) (i.e., page and paragraph) you are relying on to support the specific fact(s) of
your claim(s). If you do not specify the portion of the supporting document(s), the Court may
disregard your document(s).

                                            COUNT I

Identify the first right you believe was violated and by whom:

1.1




State the facts of your first claim below. Include all the facts you consider important. Be
specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need
additional space, you may attach extra sheets.

1.2




                                                                                        Page 4 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 6 of 10




State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count I. Continue to number your paragraphs.




                                                                                        Page 5 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 7 of 10




                                           COUNT II

Identify the second right you believe was violated and by whom:

2.1




State the facts of your second claim below. Include all the facts you consider important. Be
specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need
additional space, you may attach extra sheets.

2.2




                                                                                       Page 6 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 8 of 10




State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count II. Continue to number your paragraphs.




                                           COUNT III

Identify the third right you believe was violated and by whom:

3.1




State the facts of your third claim below. Include all the facts you consider important. Be
specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need
additional space, you may attach extra sheets.

3.2




                                                                                        Page 7 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 9 of 10




State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count III. Continue to number your paragraphs.




                                                                                        Page 8 of 9
        Case 3:20-cv-05389-BHS Document 8-1 Filed 07/07/20 Page 10 of 10




IV.     RELIEF

State exactly what you want the Court to do for you. For example, you may be seeking money
damages from an individual defendant, you may want the Court to order a defendant to do
something or to stop doing something, or you may want both kinds of relief. Make no legal
arguments. Cite no cases or statutes.




V.      SIGNATURE

By signing this complaint, you represent to the Court that you believe the facts alleged to be true
to the best of your knowledge, that you believe those facts show a violation of law, and that you
are not filing this complaint to harass another person or for any other improper purpose.



Dated                                                 Plaintiff’s Signature




                                                                                        Page 9 of 9
